ON REHEARING
PER CURIAM.
Counsel for appellant has asked for a rehearing and urges that our per curiam opinion is ambiguous. It is asserted that in the decretal portion of the opinion we stated, “ * * * this cause is hereby dismissed” ; whereas, we followed with the provision “appeal dismissed.”
We wish to clarify our opinion by stating that the issues in this cause have now become moot and any further pronouncements on the subject matter of this litigation would be purely advisory. Stoddard v. City of New Orleans, 246 La. 417, 165 So.2d 9 (1964); State v. Board of Supervisors, 228 La. 951, 84 So.2d 597; Tugwell v. Members of Board of Highways, 228 La. 662, 83 So.2d 893.
The intended effect of our ruling was and is to dismiss this cause in its entirety and any impression to the contrary was inadvertently given.
Rehearing refused.